DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
 	Claim 1 recites “a calculation step of calculating positions of the steel pipe and the joint where the manufacturing error measured in the measurement step is absorbed” at lines 5-6. It is unclear as to how the manufacturing error measured in the measurement step is absorbed?  Para.0032 at lines 18-40 discussed about what algorithms include calculation step in order to perform intended function (i.e., the manufacturing error measured in the measurement step is absorbed). For example: a displacement at the adjusted position from the design position is divided into a maximum displacement p in the XY direction, a displacement dz in the Z direction, and             
                p
                =
                 
                
                    
                        
                            d
                            x
                        
                        
                            2
                        
                    
                    +
                    
                        
                            d
                            y
                        
                        
                            2
                        
                    
                
            
         , the maximum displacement p in the XY direction, an insertion amount is adjusted to incline the joint at a predetermined angle from the design position, the inclination α and the displacement dz in the Z direction, the insertion amount of the steel pipe into the joint is adjusted so that the manufacturing error is absorb by these adjustments. 

	
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over 
Tanaka (US 2015/0094979) in view of Hoyt et al. (US 2009/0169912) and SI (US 2016/0121422)
	Regarding claim 1, Tanaka discloses “a method for welding a steel pipe in a steel pipe structure and a joint” (abstract, i.e., calculating a misalignment occurring in butt welding of ends portions of a first steel pipe and a second steel pipe), “the joint being configured to join the steel pipe with another steel pipe” (para.0028, i.e., when together with respect to the area of an end portion of the first steel pipe or the area of an end portion of the second steel pipe and para.0033, i.e., when performing butt welding for end portions of steel pipes), 
 	the method comprising:
 	“a measurement step of measuring a manufacturing error of the steel pipe in the steel pipe structure” (para.0012, i.e., by using profile data measured in a circumferential direction on the end portion of the first steel pipe by presetting a first angle datum, and profile data measured in a circumferential direction on end portion of the second steel pipe by presetting a second angle datum);
 	“a calculation step of calculating positions of the steel pipe and the joint where the manufacturing error measured in the measurement step is absorbed” (para.0013-0017 and para. 0029, i.e., a misalignment calculation system comprising a misalignment calculator for calculating a misalignment amount occurring in butt welding of ends portions of a first steel pipe and a second steel pipe by using profile data measured in a circumferential direction on the end portion of the first steel pipe by presetting a first angle datum and profile data measured in a circumferential direction on the end portion of the second steel pipe by presetting second angle datum wherein the misalignment calculator calculates the misalignment amount in a state in which an angle formed between the first angle datum and the second angle datum is adjusted to an input angle and in which the center of profile data showing an internal surface geometry at the end portion of the first steel pipe is aligned with the center of the profile data showing an internal surface geometry at the end portion of the second steel pipe … the misalignment calculator rotates the profile data of the end portion of the first steel pipe by a first angle as an input and rotates the profile data of the end portion of the second steel pipe by a second angle as an input, and calculates the misalignment amount in a state in which a bottom position of profile data showing an external surface geometry at the end portion of the first steel pipe is aligned with a bottom position of profile data showing an external surface geometry at the end portion of the second steel pipe. Para. 0076, i.e.,  misalignment calculator calculates the misalignment amount with the centers of external surface geometries being aligned to each other, and the every angle of 1 degree to determine an angle at which the misalignment amount becomes minimum. Pease noted that these paragraphs suggested the calculation step considered the manufacturing error or measured circumferential directions of the first steel pipe and second steel pipe and misalignment angles/positions in order to align the end portion of the first steel pipe and second steel pipe at the joint portion); and
 	“a welding step of welding the steel pipe and the joint at the positions of the steel pipe and the joint, the positions being calculated in the calculation step” (para.0029, all, i.e., performing processing to determine angle data at which the misalignment amount become minimum and the misalignment amount at that angle data by using the angle calculator for all the combinations when selecting two steel pipes from a group consisting of a plurality of steel pipes to make them abutted and para.0071, all, i.e., adjusting the angle between the first and second steel pipes based on the determined angle data will allow the minimization of misalignment. Consequently, it become possible to reduce the risk of failure at an abutted part in a joined pipe which is fabricated by butt welding of end portions of steel pipes and para. 0084, all, i.e., the present invention upon producing a jointed pipe from a group of steel pipes and, based on the result thereof, performing butt welding with the adjustment of the order, orientation and angle of steel pipes will make it possible to minimize the misalignment and the risk of failure of a resulting jointed pipe).

 	Hoyt et al. teaches “with the joint being inclined from a design position” (fig.1 show an example of pipe line unit having plurality of pipes connected at an angle and fig.4 shows two pipes connected at a tilted angle, the joint being inclined form a designed position or a horizontal position). Tanaka teaches a welding for pipes. Hoyt et al. teaches welding for tubular or pipes. These references are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tanaka with Hoyt et al., by modifying Tanaka’s pipes and joint according to Hoyt et al.’s pipe connection having the pipes and joint region tilted at an angle, to allow the pipe connection to be use in different application such as a seabed pipe line (para.0050) as taught by Hoyt et al. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of providing pipe line for different application such as a seabed pipe line (para.0050 and fig.1) as taught by Hoyt et al. 
 	SI teaches “the pipe being inserted into the joint” (Fig.2a shows the pipe 2 being inserted into the joint of another pipe 1). Tanaka teaches a welding for pipes. SI teaches welding for tubular or pipes. These references are in the same field of endeavor. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Tanaka with SI, by modifying Tanaka’s pipe connection according to SI’s sleeve welding for pipes, to provide sleeve welding based on desired tubular welding process (para.0035 and abstract) as taught by SI. Tanaka teaches a welding for 


Allowable Subject Matter
 	Claims 2 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments
 	Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. 
 	(1) Applicant argues, “Applicant respectfully disagrees with the 112 rejections. Nevertheless, the claims have been amended to clarify several claims. Claim 1 is amended to clarify the term joint as the join being configured to join the steel pipe with another steel pipe” on page 3 of remark.
In response, examiner agreed the amendment to claim overcome some portions of 112 rejections.
 	(2) Applicant argues, “Also, Applicant respectfully clarifies that the section 112(b) requirements are satisfied according to MPEP 2173.02 which states that “[a] decision on whether a claim is indefinite under 35 U.S.C. 112(b) [...] requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification.” (Emphasis added). Accordingly, the published specification clearly describes at least at paragraph [0032] and further illustrates with respect to Figure 5, an example way of calculating a particular position at which the manufacturing error measured in the measurement step is absorbed. Based on the description at [0032] and Figure 5, “The manufacturing error is absorbed by these adjustments.” In other words, the calculated position provides an adjusted position with respect to the design position to compensate for manufacturing error. … As such, in the light of the specification, a person of ordinary skill in the art can understand with reasonable certainty the claim terms and how to calculate the claimed position that absorbs the manufacturing error. Also, according to MPEP 2173.03, the claim terms related to the calculating step are consistently used throughout the specification and finds clear support in the specification so that the meaning of the terms and how the calculate the claimed position may be ascertainable by reference to the specification without raising “unreasonable degree of uncertainty” on pages 3-4 of remark.
 	In response, examiner respectfully disagrees because the term “absorbed” is not being defined by the specification so that the claim term goes with the ordinary absorbed”. Currently, there is insufficient details in regards to how the error can be absorbed based on the claim limitation. MPEP 2173.05 (a). Applicant further pointed to para. [0032] in the specification and MPEP 2173.02 such that the specification discuss about the details as to how the error being absorbed. Although the claims are interpreted in light of the specification limitations, the limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). MPEP 707.07 (f). Therefore, examiner suggest to further amend the claim 1 by adding the details of [para.0032] as suggested in 35 USC 112 above to clearly and precisely define the metes and bounds of the claimed invention so that the claim places the public on notice of the scope of patentee’s right to exclude. See, e.g., Johnson & Johnston Assoc. Inc. v. R.E. Serv. Co., 285 F.3d 1046, 1052, 62 USPQ2d 1225, 1228 (Fed. Cir. 2002) (en banc). As the Federal Circuit stated in Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008). MPEP 2173.02. Thus, this portion of 35 USC 112 is maintained. 
 	(3) With respect to claims 2-4, the amended claims overcome this portion of 112 rejections. Thus, 112 rejections have been withdrawn. 
 	(4) Applicant argues “35 USC 102 … the joint being inclined …” on page 5 of remark.
 	In response, examiner agreed that the amendment to claim 1 overcome the 35 USC 102 rejections. Thus, 35 USC 102 rejections have been withdrawn. However, examiner has introduced additional references for claim 1. Please see 35 USC 103 rejections above. 
Conclusion
 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIMMY CHOU/Primary Examiner, Art Unit 3761